Title: James Madison to Joseph C. Cabell, 10 April 1830
From: Madison, James
To: Cabell, Joseph C.


                        
                            
                                Dear Sir
                            
                            
                                
                                    Montpellier
                                
                                April 10. 1830
                            
                        
                        
                        Yours of Feby. 7 was duly recd., and I should feel some remorse, in noting the date, if I had not excuses,
                            that I am sure your goodness will accept. On my return from Richmond, there had been heavy arrears of epistolary and some
                            other demands on my pen; to which was added, an attention called for by the mismanagement of my rural affairs, which has
                            forced a change of the manager at a very awkward season of the year. And for the last several weeks, I have had a still
                            more valid plea, in a return of the Influenza which visited me in Richmond. Till within a few days it was attended with
                            fevers which reduced me in flesh, and rendered mental occupation very inconvenient. I now consider myself in statu quo
                            ante & avail myself thereof, to acknowledge your favor, and comply with your request of the return of the letter
                            from Mr. Lomax. He has as you know, taken leave of the University, to be consummated at the Close of the current Session;
                            and from considerations which probably were not removable by any which you or other friends could oppose to them. How he
                            is to be replaced, is the desideratum. I do not hear from any of our Colleagues, that any one has occurred, to whom the
                            vacant Chair would be acceptable, and who would be acceptable to us. I wish you may be an exception to the remark, and
                            that I may soon learn that you have a successor to propose. I take for granted that Chancellor Tucker is beyond our reach.
                            Barbour is no doubt equally so; and the same may be said of all to whom we formerly looked in vain. I reminded Mr.
                            Johnson, of our reliance on his better opportunities of scanning the qualifications and dispositions, of candidates, than
                            any of us. But he like others is still silent on the subject. I had almost forgotten my promise to send you Mr. Grimke’s
                            pamphlet, which is inclosed herewith. It is a very able one; and contains much valuable matter; but not without a little
                            heterodoxy according to our creeds. If you bring it with you on your visit to the university in July, it will be as soon
                            as I wish to repossess it. With great esteem & cordial regard
                        
                        
                            
                                James Madison
                            
                        
                    